Citation Nr: 1743439	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  12-23 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to increased ratings for service-connected low back disability status post diskectomy with residual degeneration,  spondylosis, and nontender scar, currently assigned "staged" ratings of 10 percent prior to January 16, 2008, 20 percent from that date to May 25, 2012, and 40 percent from that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1978 to September 1999.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of a Department of Veteran Affairs (VA) Regional Office (RO).  In February 2017, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During the February 2017 hearing, the Veteran testified that his low back disability had worsened, but that the evidence of such worsening was already documented in contemporaneous private and VA treatment records.  Specifically, he indicated that he had experienced multiple incapacitating episodes as a result of his low back disability that required treatment and hospitalization at several different facilities.  In the interest of foregoing a remand, the Veteran indicated he would submit a list of those facilities and any relevant treatment records.  The undersigned acknowledged this and held the record open for 60 days to allow for submission of such evidence.  However, she also informed the Veteran that a remand would be needed should such evidence not be received during that period.  To date, no list of treatment providers or medical records as indicated during the hearing has been received.  In light of the above, and considering the most recent examination assessing the severity of the Veteran's low back disability was conducted over five years ago (in May 2012), the Board finds a remand is unavoidable.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the Veteran to provide identifying information and authorizations needed to obtain all updated records (i.e., those not already in the record) of VA or adequately identified private evaluations or treatment he has received for his low back disability.  

The Veteran should be notified that the identifying information and authorizations sought are critical to proper development prior; that it is ultimately his responsibility to ensure that records of private medical treatment are received by VA; and that failure to respond to a request for evidence in conjunction with a claim, such as in the present remand order, within one year is grounds for considering a claim abandoned under 38 C.F.R. § 3.158(a).

2. Then, arrange for the Veteran to be examined by an orthopedic spine specialist (or, if one is unavailable, another appropriate physician) to determine the current severity of his low back disability.  Based on an examination, review of the record, and any tests or studies deemed necessary, the examiner should describe in detail the nature, frequency, and severity of all symptoms, pathology, and impairment the Veteran suffers as a result of his low back disability.  Range of motion studies must be completed, and must include active and passive motion and weight-bearing and non-weight-bearing.  The examiner should also note any further functional limitations due to pain, weakness, fatigue, incoordination, or any other such factors.  
The examiner should also specifically indicate whether the Veteran has suffered any incapacitating episodes of lumbar intervertebral disc syndrome (IVDS) in the prior 12 months and, if so, note their frequency.  Moreover, the examiner must conduct all necessary testing to determine the presence and severity of any neurological manifestations of low back disability-including, but not limited to, his service-connected right lower extremity radiculopathy (i.e., left lower extremity neuropathy or radiculopathy, or bowel and bladder dysfunction).  

The examiner should also describe the symptoms and pathology due to any scars associated with the Veteran's service-connected low back disability or treatment thereof.

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

3. The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the record to the Board.

The Veteran has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (2014).




_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board of Veterans' Appeals can be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C.A. § 7252 (West 2014).  This remand is a preliminary order and not an appealable decision on the merits of the claim(s).  38 C.F.R. § 20.1100(b) (2016).




